Ciparick, J.
(dissenting). On February 26, 1993, terrorists detonated a powerful car bomb in the subterranean parking area of the World Trade Center (WTC). Our Court has been charged with determining whether defendant the Port Authority of New York and New Jersey (Port Authority), which owned and operated the WTC, can be liable for negligently failing to *456provide adequate security in the subterranean garage. I conclude that the Port Authority’s status as a government entity does not shield it from liability because the alleged negligence stemmed from proprietary activities taken in its capacity as a commercial landlord. I therefore respectfully dissent. And since the evidence presented at trial was sufficient to support the jury’s finding of liability and the Port Authority’s challenge to the jury’s apportionment of fault is beyond this Court’s further review power, I would affirm the order of the Appellate Division sustaining the verdict.
L
The Port Authority is an interstate agency formed in 1921 by New York and New Jersey to “better co-ordinat[e] . . . the terminal, transportation and other facilities of commerce in, about and through the port of New York” (McKinney’s Uncons Laws of NY § 6401 [L 1921, ch 154, § 1]; see also Matter of World Trade Ctr. Bombing Litig., 93 NY2d 1, 5 [1999] [WTC Litig.]). It has authority over the New York City metropolitan area’s three major airports, interstate bridges and tunnels, bus terminals, ports, the Port Authority Trans-Hudson (PATH) rail system and various other facilities (see WTC Litig., 93 NY2d at 5; Matter of World Trade Ctr. Bombing Litig., 3 Misc 3d 440, 443 [Sup Ct, NY County 2004] [WTC Litig.]).
In 1962, the State Legislature authorized the creation of the WTC as part of a development project that would “unifly], at a single, centrally located site, . . . the principal New York terminal of the . . . interurban electric railway and a facility of commerce” (McKinney’s Uncons Laws of NY § 6601 [7] [L 1962, ch 209, § 1]). The project’s purpose was to “preserve and protect the position of the port of New York as the nation’s leading gateway for world commerce” (McKinney’s Uncons Laws of NY § 6601 [5]) and “preserv[e] . . . the economic well-being of the northern New Jersey-New York metropolitan area” (McKinney’s Uncons Laws of NY § 6601 [9]). The WTC itself was the “portion of [this project] constituting a facility of commerce,” and was defined to include any part not “devoted primarily to railroad functions, activities or services or to functions, activities or services for railroad passengers, notwithstanding that [parts of it might] not be devoted to purposes of the port development project other than the production of incidental revenue” (McKinney’s Uncons Laws of NY § 6602 [L 1962, ch 209, § 2, as amended]). Construction began in 1966 and the first tenants arrived in 1970.
*457The WTC complex eventually consisted of seven buildings on 16 acres — the two iconic office towers, a third large office tower, two smaller office buildings, a United States Custom House and a hotel. The complex contained 12 million square feet of rent-able office space, and over 50 retail stores, restaurants and other services. Most of the structures, including the twin towers, were situated around a central plaza. Underneath the plaza was a concourse with shops and restaurants. Below the concourse were six sublevels containing, among other things, tenant storage, truck loading docks, maintenance facilities, the PATH terminal, communication systems, emergency generators, power lines and tenant and public parking.
The sublevel parking facility had 1,600 tenant parking spaces and 400 spaces for the public. The public accessed parking on the B-2 level through two vehicle entry ramps and exited by two other ramps. The entrance ramps were not manned, although there was a ticket office operated by a parking manager. A separate truck entrance had a gate and guard post.
The WTC was managed by the Port Authority’s World Trade Department, a management team that maintained security personnel separate from, and not responsible to, the Port Authority Police. The civilian security detail monitored the complex, reported accidents and intruders to the police and provided directions to the public. The Port Authority Police also maintained a presence at the WTC, including a command post on one of the sublevels, and were responsible for public safety, criminal investigations and accidents. None of the civilian security guards were assigned to the subgrade area. Only a single Port Authority Police Officer patrolled the subgrade areas.
As indicated by the majority, from the mid-1980s until the attack in 1993, the Port Authority commissioned a series of studies to assess potential security risks at the WTC, including the risk of terrorist attacks. It appears that these types of security reviews were not uncommon for commercial landlords — the record indicates that independent security consultants were hired by other large private commercial landlords, such as the operators of the Fox Plaza in Los Angeles and the Prudential Center in Boston, to make similar risk assessments during the same period. In the course of these security reviews, the Port Authority was repeatedly warned by internal and external security experts that this open, relatively unguarded parking area posed a security risk. As early as 1984, a report prepared at the Port Authority Police Superintendent’s request described the WTC *458as “a prime target for . . . terrorists,” and that an attack of this nature could have “catastrophic” results. In the summer of 1984, the Port Authority’s executive director traveled to England and discussed anti-terrorism strategy with London’s Metropolitan Police — Scotland Yard. On his return, he circulated a memo noting that “[t]hey are appalled to hear we had transient parking directly underneath the towers at a facility like the [WTC].”
That same year, the Port Authority created the Office for Special Planning (OSP), a combined civilian and police unit in the Port Authority’s Public Safety Department, to assess and respond to the threat of terrorism at its facilities. In a preliminary “Study Brief,” OSP observed that “[g]iven the recent truck bombings in Lebanon, it is important to consider the potential impact of such an attack on the WTC. A strategically positioned truck or van could cause extensive structural damage to the [WTC] as well as a large number of casualties.”
While the OSP was working on its WTC report, the Port Authority hired a consultant, Charles Schnabolk, to prepare a report on the WTC’s vulnerability to terrorism. His 1985 report noted that a bombing attempt at the WTC was “probable,” and that the facility was “highly vulnerable through the parking lot.” It found that “[t]he parking area need[ed] better surveillance” and recommended the installation of security cameras and ground mirrors. It also suggested that trunks and the undersides of vehicles entering the garage be inspected for explosives.
Later that year, the OSP issued its WTC counterterrorism report. It warned that the WTC complex had the “classic elements” of a terrorist target, particularly because of its great symbolic value, and that “[p]arking for 2,000 vehicles in the underground areas presents an enormous opportunity . . . for terrorists to park an explosive filled vehicle that could affect vulnerable areas.” It described the WTC’s public parking as “a definite security risk in that explosives may be readily concealed within a vehicle and parked within the core of the complex” and concluded that there was “ample justification to take decisive target hardening measures in this area.” The report recommended eliminating public parking altogether. It also made less severe “compromise” suggestions, including posting guards at garage entrances, subjecting vehicles to random inspection and having the Port Authority Police frequently patrol the public parking area with explosive-detecting dogs. *459Port Authority leadership declined to adopt these recommendations, citing concerns about inconvenience to tenants, the constitutionality of random searches and the potential loss of revenue.
In 1986, the Port Authority hired another security consultant, Science Applications International Corporation (SAIC), to evaluate and prioritize WTC security risks. That report determined that the WTC support systems were vulnerable to an attack from the vehicle ramps in the subgrade parking area: “[a] well-placed vehicle bomb . . . would likely damage at least half of the support services (fresh water, steam, cooling water, electrical, and telephone) to the WTC users.” The report described a possible “attack scenario” in which the detonations of a truck bomb on one of the garage ramps could cause extreme damage. It therefore suggested installing barriers across the vehicle ramps, eliminating public parking and conducting searches of vehicles prior to granting them access to the parking area. The report recognized that these recommendations were “very costly” in terms of “operational impact.” The Port Authority rejected these recommendations.
In 1991, concerned about domestic terrorism in the wake of the Gulf War, the Port Authority hired yet another consulting firm, Burns and Roe Securacom, Inc., to evaluate the WTC’s exposure to terrorist activities. According to a Securacom employee’s trial testimony, the report’s authors emphasized that the parking garage created “a potential” for a vehicle bombing and expressed this concern at various meetings with the Port Authority. The Port Authority took no significant action to address the risks associated with the garage that had been repeatedly identified by its own security experts.1
These long-standing concerns regarding the parking garage’s vulnerability, tragically, proved well-founded when the terrorists drove a rented van filled with explosives into the public parking area of the B-2 level of the garage, parked it on one of the garage ramps, lit the fuse and left the facility. The bomb detonated approximately 10 minutes later, killing six people, injuring many others and impairing services to tenants. Some of those injuries gave rise to this complex litigation in which plaintiffs alleged *460that the Port Authority had failed to maintain the garage in a reasonably secure condition since it had, among other things, failed to adopt the various expert security recommendations; failed to restrict public access to the garage; failed to subject vehicles to inspection; and failed to have a manned checkpoint at the garage entrance with adequate security personnel or adequate electronic surveillance.
Following discovery, the Port Authority moved for summary judgment dismissing plaintiffs’ claims. Supreme Court denied the motion, finding that there were triable issues of fact. Relevant to this controversy, the court rejected the argument that, based on language included in statutes waiving sovereign immunity (McKinney’s Uncons Laws §§ 7101, 7106 [L 1950, ch 301, §§ 1, 6]), the Port Authority had also waived the right to assert a governmental immunity defense. That being said, the court determined that the Port Authority owed a duty to plaintiffs arising out of its obligations as a commercial landlord and could not rely on the shield of governmental immunity because its alleged negligence in “failing to close or provide adequate security in the WTC parking garage . . . involve [d] proprietary functions” (WTC Litig., 3 Misc 3d at 460). However, “[t]o the extent that any of plaintiffs’ allegations . . . could be construed as the failure to have more Port Authority Police patrolling” — a purely governmental function — the court dismissed those allegations (id. at 466). Supreme Court also rejected the Port Authority’s argument that the bombing was unforeseeable as a matter of law, noting that foreseeability is generally within the province of the trier of fact. The Appellate Division unanimously “affirmed for the reasons stated” by Supreme Court (Matter of World Trade Ctr. Bombing Litig., 13 AD3d 66 [1st Dept 2004] [WTC Litig.]).
At the subsequent liability trial, the jury found that the Port Authority had been “negligent by not maintaining the . . . garage in a reasonably safe condition,” and that this negligence was a “substantial factor” in “permitting” the bombing, apportioning fault between the Port Authority and the bombers (2007 NY Slip Op 34467[U], *3, 4 [2007]). Supreme Court denied the Port Authority’s motion to set aside the liability verdict and held that plaintiffs’ evidence was legally sufficient to permit the jury to find liability. It also concluded that the jury charge and verdict sheet did not erroneously instruct the jury to apply a reasonable care, rather than a “minimal security measures,” standard, and declined to disturb the apportionment of fault. *461The Appellate Division affirmed, reaffirming its prior conclusion that the Port Authority was not entitled to governmental immunity and holding that there was legally sufficient evidence that the Port Authority breached its duty as a landlord to protect those on its premises from third-party criminal conduct. Further, that court declined to exercise its authority to set aside the jury’s apportionment of fault as against the weight of the evidence (see Nash v Port Auth. of N.Y. & N.J., 51 AD3d 337, 344-353 [1st Dept 2008] [WTC Litig.]).
Following the Appellate Division’s affirmance of the liability ruling, one of the plaintiffs involved in the liability trial— plaintiff Antonio Ruiz — proceeded to trial on the issue of damages. Supreme Court entered judgment in favor of Ruiz for a total amount of $824,100.06 and we granted the Port Authority leave to appeal from the judgment (15 NY3d 708 [2010]), bringing up for review the prior Appellate Division order rejecting the Port Authority’s governmental immunity defense.
II
The Port Authority first contends that any negligent security decisions it made were inherently governmental thereby shielding it from liability under the governmental immunity doctrine. The majority agrees that governmental immunity precludes recovery here but I believe the majority has misconstrued our jurisprudence in this arena. Plaintiffs are not claiming that the Port Authority failed to protect the public generally, but rather that it failed to meet discrete obligations it owed its tenants and invitees as the landlord of a commercial office complex.
As an initial matter, there is no dispute that the Port Authority is a government entity and is therefore entitled to sovereign immunity except to the extent waived by statute (see Trippe v Port of N.Y. Auth., 14 NY2d 119, 123 [1964]). There is also no dispute that this sovereign immunity has been statutorily waived. Moreover, I concur with the majority’s conclusion that McKinney’s Unconsolidated Laws of NY §§ 7101 and 7106 only “evince[ ] a waiver of sovereign immunity” and “that the statute[s were not] meant to effectuate a concomitant, wholesale waiver of governmental immunity” (majority op at 443). Indeed, it is clear that the governmental immunity the Port Authority currently asserts here is doctrinally separate from the sovereign immunity waived by sections 7101 and 7106 (see Riss v City of New York, 22 NY2d 579, 581-582 [1968]). Technically speaking, it *462is not immunity, but a defense that State entities may assert “to avoid paying damages for some tortious conduct because, as a matter of policy, the courts have foreclosed liability” (Brown v State of New York, 89 NY2d 172, 192 [1996]).
I do not, however, share the majority’s view that the Port Authority is entitled to the defense of governmental immunity under the facts of this case as the acts and omissions complained of relating to the failure to provide adequate security in the public parking garage arise from activities traditionally carried out by private commercial landlords. Under the governmental immunity doctrine, an agency of government is not liable for the negligent performance of a governmental function that involves the exercise of discretionary acts. A narrow exception applies when the negligence relates to a ministerial act, but only if “there existed ‘a special duty to the injured person, in contrast to a general duty owed to the public’ ” (McLean v City of New York, 12 NY3d 194, 199 [2009], quoting Garrett v Holiday Inns, 58 NY2d 253, 261 [1983]; see Lauer v City of New York, 95 NY2d 95 [2000]; Tango v Tulevech, 61 NY2d 34 [1983]).
This immunity is available only if the State entity is performing a government function. “[W]hen the State acts in a proprietary capacity as a landlord, it is subject to the same principles of tort law as is a private landlord” (Miller v State of New York, 62 NY2d 506, 511 [1984]). By assuming a traditionally private role, the State assumes individualized and specific responsibilities that are distinct from its broad obligations to the populace as a whole (see Riss, 22 NY2d at 581). Even when acting as a landlord, however, a “[p]ublic entit[y] remain[s] immune from negligence claims arising out of the performance of [its] governmental functions, including police protection” (Miller, 62 NY2d at 510; see also Price v New York City Hous. Auth., 92 NY2d 553, 557-558 [1998]; Weiner v Metropolitan Transp. Auth., 55 NY2d 175, 180-181 [1982]). In other words, a State entity often has a “dual role” as sovereign and landlord over property it controls (Miller, 62 NY2d at 511). “[T]he State may act in its proprietary capacity as a landlord by virtue of its ownership of and control over a public facility and at the same time act in its governmental capacity by providing police protection to maintain law and order at that facility” (Sebastian v State of New York, 93 NY2d 790, 793-794 [1999]). Thus, “a governmental entity which is a landlord is distinguishable from a private *463landlord, which would remain liable for the negligent performance of a security force it retained for the safety of its tenants” (Miller, 62 NY2d at 513).
Although some security measures are part of the State’s obligation to provide police protection to the general public, a governmental entity may assume additional and separate obligations as a landlord. The difficulty lies in determining where to draw the line between police protection and proprietary security measures (see id. at 511). Acknowledging the fact-specific nature of this distinction, we have declined to sharply delineate the scope of a State entity’s proprietary responsibility for security. Instead, in Miller, we established that “[a] governmental entity’s conduct may fall along a continuum of responsibility to individuals and society deriving from its governmental and proprietary functions” (id. at 511-512). At one end of the continuum are simple security measures “directly concerning a piece of property for which the entity acting as landlord has a certain duty of care, for example, the repair of steps or the maintenance of doors in an apartment building” (id. at 512). From there, “[t]he spectrum extends gradually out to more complex measures of safety and security for a greater area and populace, whereupon the actions increasingly, and at a certain point only, involve governmental functions, for example, the maintenance of general police and fire protection” (id.).
When determining whether an action is governmental or proprietary, we look to “the specific act or omission out of which the injury is claimed to have arisen and the capacity in which that act or failure to act occurred” (id. at 513, quoting Weiner, 55 NY2d at 182). The Miller continuum therefore considers both the nature of the action at issue — ranging from the simplicity of a door lock to the complexity of police patrol — and the extent to which provision of that type of security measure is traditionally a governmental concern.
In Miller, we noted that “[o]wnership and care relating to buildings with tenants has traditionally been carried on through private enterprise . . . and thus constitutes a proprietary function when performed by the State” (62 NY2d at 513). The action for which the State was found liable — a failure to lock the outer doors of a dormitory — was straightforward and site-specific, thereby falling within this proprietary duty as it involved simple “physical security devices” (id. at 508) for the protection of a limited number of people towards whom the *464state had assumed the private role of landlord (see id. at 509-510).2
In considering where on the Miller continuum the Port Authority’s conduct in this case falls, it is important to emphasize that the WTC was a predominantly commercial venture. Indeed, it is described by the governing statute as “a facility of commerce” (McKinney’s Uncons Laws of NY § 6602 [L 1962, ch 209, § 2, as amended]). It contained 12 million square feet of rentable office space, which was almost totally occupied by private tenants, together with over 50 shops, restaurants and other services. Parking was available in the garage for the purpose of accommodating these tenants and the existence of public parking for visitors and potential customers naturally increased the retail value of the commercial space. Moreover, the Port Authority’s security decisions regarding the garage were made by civilian managers, not law enforcement or security authorities, and stemmed from commercial concerns such as a desire to accommodate tenants and avoid inconveniencing visitors. In short, the Port Authority engaged in decision-making as a proprietary landlord when it decided not to adopt additional garage security measures.
In contrast to the approach taken by the majority, in my view it is essential to consider the precise failures for which the jury found the Port Authority liable. These are relatively common, site-specific measures, such as the failure to install barriers to the garage entrance, to provide a manned ticket booth, to install adequate electronic surveillance devices, or to restrict garage access to tenants only. In fact, Supreme Court explicitly dismissed plaintiffs’ claims “[t]o the extent that any of plaintiffs’ allegations . . . could be construed as the failure to have more Port Authority Police patrolling the WTC garage” (WTC Litig., 3 Misc 3d at 466). Supreme Court correctly decided, and the Appellate Division appropriately affirmed, that although the Port Authority could not be liable for decisions it made regarding the deployment of its police personnel, it could be liable for failing to take other basic security measures that would *465be expected of any private landlord of a large commercial building.
The majority misreads my analysis, contending that I believe “the Port Authority is not entitled to governmental immunity simply because it was generally engaged in proprietary activity at the WTC” (majority op at 447 n 10). Rather, I actually agree with the majority that there are actions for which the Port Authority could not be liable at the WTC. For example, it could not be liable for how it chose to deploy the Port Authority Police. The Port Authority argues that the omissions for which it was found liable involved police protection, and it analogizes this case to others in which we have found that government agencies are immune from liability for failing to provide better security in a public school yard (see Bonner, 73 NY2d at 932-933) or failing to close or provide better security in a New York City subway access tunnel (see Clinger v New York City Tr. Auth., 85 NY2d 957 [1995]). But the Port Authority was not found liable for negligently allocating police resources, but rather for its failure to take other reasonable measures to secure a commercial parking garage at a particularly vulnerable location. Indeed, Miller commands that we consider “the capacity in which [the negligent] act or failure to act occurred” (id. at 513). And here, in contrast to Bonner and Clinger, the decisions made by the Port Authority were made in its capacity as a landlord involved in the quintessentially private enterprise of running a parking garage in a major commercial building complex that was operated for profit. As a result, the Port Authority’s governmental immunity with respect to garage security was far narrower than its immunity in making security decisions for other property and facilities where it was engaged in more traditional governmental functions, like airports or bridges.
To be sure, the Miller continuum lacks the clarity of a bright-line rule and there will inevitably be difficulty in categorizing cases. Traditional governmental enterprises are often interspersed with traditionally private ones — airports, for example, have ample commercial space.3 But that is precisely why, as we emphasized in Miller, “any issue relating to the safety or security of an individual claimant must be carefully scrutinized to *466determine the point along the continuum that the State’s alleged negligent action falls into, either a proprietary or governmental category” (62 NY2d at 512). Based on the specific facts presented in this case, the acts and omissions for which the Port Authority was found liable fall on the proprietary end of the spectrum. Simply put, the alleged security deficiencies did not, as the Port Authority and the majority maintain, involve governmental functions or arise out of a pure “exercise of discretion . . . with respect to [overall] security measures and the deployment of limited police resources” (majority op at 455). I therefore cannot join the majority holding that the Port Authority was absolutely immune from liability.
III.
Because the majority dismisses the claims based on its analysis of the governmental immunity issue, it has not addressed the Port Authority’s other contentions. However, since I believe this case was properly submitted to the jury, I must consider the Port Authority’s alternative arguments, including the contention that, even if not entitled to governmental immunity, reversal is nonetheless warranted either because the jury made its finding of negligence by applying an improper standard or the Port Authority satisfied its obligations as a proprietary landlord as a matter of law.
It is well settled that a proprietary landlord has an “obligation ... to take reasonable steps to minimize the foreseeable danger [posed by criminal activity] to those unwary souls who might venture onto the premises” (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 518 [1980]). This is a “natural corollary” to the landlord’s “common-law duty to make the public areas of his property reasonably safe for those who might enter” (id. at 519). For a danger to be foreseeable, a landowner must “know[ ] or [have] reason to know from past experience ‘that there is a likelihood of conduct on the part of third persons which is likely to endanger the safety of the visitor’ ” (id. [ellipsis omitted], quoting Restatement [Second] of Torts § 344). If a danger is foreseeable, a landlord has a duty to employ reasonable measures to protect visitors from such risks, including danger posed by third parties. Of course, “foreseeability is generally an issue for the fact finder” (Bell v Board of Educ. of City of N.Y., 90 NY2d 944, 946 [1997]). Concomitantly, “[w]hat safety precautions may reasonably be required of a landowner is almost always a question of fact for the jury” (Nallan, 50 NY2d at 520 *467n 8). In determining what is reasonable, the jury may consider “such variables as the seriousness of the risk and the cost of the various available safety measures” (id.).
Here, there was an adequate basis for the jury to conclude that an act of terrorism involving a truck or car bombing in the subterranean parking garage was foreseeable. There was ample evidence at trial demonstrating that the Port Authority was repeatedly warned by its consultants regarding its exposure to the risks associated with the detonation of a vehicle bomb in the parking facility. Experts warned that the “parking lots [were] . . . highly susceptible to car bombings”; that there was “ample justification to take decisive target hardening measures” to prevent such a bombing; that such an attack was “probable”; and that the WTC, the premier symbol of American enterprise, was “highly vulnerable through the parking lot.” Thus, it was the jury’s prerogative to weigh the evidence and determine whether the Port Authority had adequate notice that such an incident was foreseeable and its conclusion was rational based on the evidence presented.
Furthermore, the jury found the Port Authority negligent under our well established tort standards. Supreme Court charged the jury that “negligence requires both a reasonable, foreseeable danger to another and conduct that is unreasonable in proportion to that danger.” The court added that “the owner of a building such as the Port Authority has a duty to use reasonable care to keep the premises in a reasonably safe condition for the protection of all persons whose presence is reasonably foreseeable.” Although the court did not use the “minimal precautions” language referenced in some of our cases, this did not impair the propriety of the instruction as the court effectively communicated the landowner’s duty to reasonably and proportionally respond to foreseeable danger.
And I also believe that the verdict survives the Port Authority’s sufficiency challenge. Undoubtedly, there was a record basis for the jury’s determination that the Port Authority’s response to a potential terrorist threat was less than reasonable, particularly in light of “the seriousness of the risk and the cost of the various available safety measures” (Nallan, 50 NY2d at 520 n 8). Needless to say, the scope of the risk of harm here was enormous. As the OSP Study Brief warned, a bomb in the garage could “cause extensive structural damage ... as well as a large number of casualties.” The jury could have rationally determined that most of the security measures that the Port
*468Authority declined to take, such as improving electronic surveillance, erecting barriers or having a manned ticket booth, would have cost little to implement compared to the consequences of the potential danger.
Finally, although there is a challenge to the manner in which the jury apportioned fault between the Port Authority and the terrorists, it does not afford this Court a basis for reversal. While there have been occasions when the Appellate Divisions have altered a jury’s apportionment of fault as against the weight of the evidence (see Stevens v New York City Tr. Auth., 19 AD3d 583, 585 [2d Dept 2005]; Roseboro v New York City Tr. Auth., 10 AD3d 524, 526 [1st Dept 2004]), this Court is limited to considering questions of law, and thus lacks the authority to conduct a weight of the evidence review. Therefore, we cannot alter a jury’s fault assessment on that basis.
From a moral standpoint, there is certainly no comparison between the reprehensible conduct of the terrorists and the negligent omissions attributed to the Port Authority. But the jury’s task was not to assign moral blame. While, on this record, reasonable minds could certainly differ concerning the resolution of many of the factual issues presented to the jury, including the apportionment of fault, the jury’s fault assessment was not so clearly unsupported by any rational inferences as to be subject to reversal as a matter of law.
In sum, I would affirm in this case because the Port Authority’s failure to implement discrete and basic security measures in the public parking area of the commercial building complex arose from the exercise of its proprietary — rather than governmental — obligations. Treating the Port Authority as a private landlord, there was sufficient evidence at trial to support the jury’s finding of liability and its apportionment of fault. Accordingly, such determination lies beyond our further review.
Judges Read, Pigott and Mercure4 concur with Judge Jones; Judge Ciparick dissents and votes to affirm in a separate opinion in which Judges Graffeo and Prudenti4 concur; Chief Judge Lippman and Judge Smith taking no part.
Judgment appealed from and order of the Appellate Division brought up for review reversed, etc.

. In contrast, during the early 1990s, the operators of several other large privately-owned commercial complexes, having been similarly alerted to risks presented by unmanned underground parking facilities, had accepted the recommendations of security experts to ameliorate those risks by restricting or eliminating public access to their underground facilities.


. In contrast, in Bonner v City of New York (73 NY2d 930 [1989]), we absolved the City for failing to have a working lock on a schoolyard gate. Obviously, the different outcomes in these cases cannot be attributed to the difference between a locking door and a locking gate. The key difference was that one involved a municipality’s security decisions in running a school system — a traditionally governmental function — while the other involved the State acting in a traditionally private capacity as a dormitory landlord (see id. at 933).


. It bears noting that the presence of commercial establishments at airports or terminals is incidental to the operation of those transportation hubs, generally a governmental function. Here, in contrast, the commercial activity was the central purpose of the WTC.


. Designated pursuant to NY Constitution, article VI, § 2.